DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11, 16-18, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, as stated below, the amended limitations that “speed changes of the motors while stretching a following tube based on a tube wall thickness profile of an earlier stretched tube, wherein the programmable logic controller calculates, based on the measured wall thicknesses of the earlier stretched tube” are disclosed by Kaemmerling, et alia (DE 3819571), Para [0013], Ln 1-7 (Examiner notes the line numbers referenced are those in the provided English translation). 
Examiner notes that Applicant makes no specific arguments against the rejections of Claims 16-18, 20. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerling, et alia (DE 3819571), hereinafter Kaemmerling, in view of "Speed measurement and acceleration/deceleration control of a stepper motor based on a programmable logic controller", Li DaCheng, et alia (Abstract), hereinafter Li. 
Regarding Claim 11, Kaemmerling discloses 
A method for controlling a stretch-reducing mill in which tube ends of stretched tubes are optimized by controlling motors of the stretch­reducing mill (Para [0001] Ln 1-2), comprising: 
measuring outlet-side wall thicknesses of the stretched tubes by a sensor that is operatively connected to the speed control device; and automatically adjusting speed changes of the motors while stretching a following tube based on a tube wall thickness profile of an earlier stretched tube (Para [0013], Ln 1-13), 
wherein the speed control device calculates, based on the measured wall thicknesses of the earlier stretched tube, for each of the speed changes of individual ones of the motors a start time of the speed change, an end time of the speed change, and a rate of speed change. (Para [0023], Ln 1-7 describes a device for generating speed differences between rollers; therefore that device would be used to control the start time the end time and the rate of speed change). 
Examiner notes the line numbers cited apply to the English translation of the Kaemmerling reference only. 
Examiner notes the control of the speed of the rolls, as disclosed by Kaemmerling and cited above, has been interpreted as disclosing a method for controlling the speed changes of individual ones of the motors, from starting at a stop, to running at variable speeds, and the speed change control must also therefore exist. 
Kaemmerling is not explicit to controlling motors of the stretch­reducing mill by a programmable logic controller.  However, the Examiner notes the device for controlling the speed of the drive motors is disclosed for receiving wall thickness and correspondingly controlling the speed of individual rollers based on the received wall thickness as described above .
Li teaches controlling motors of the stretch­reducing mill rotatable machines in order to achieve smooth and stable control of the motors (Abstract). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for controlling a stretch-reducing mill, as disclosed by Kaemmerling, to use a programmable logic controller as the speed control device to provide the speed and acceleration/deceleration control of the motors, as taught by Li, in order to achieve smooth and stable control of the motors. 
Regarding Claim 16, combined Kaemmerling/Li teaches all aspects of the claimed invention, as stated above.  Kaemmerling further discloses the method is combined with a wall thickness control system for automatically controlling wall thicknesses outside of thickened ends (Para 0004, Ln 1-4). 
Regarding Claim 17, combined Kaemmerling/Li teaches all aspects of the claimed invention, as stated above.  Kaemmerling further discloses wall thickness measurements along ends of the stretched tubes are examined for cyclic patterns and wherein the cyclic patterns are considered in controlling the motors (Para [0000, Ln 26-30) (Examiner notes the limitation cyclic patterns has been interpreted to mean repeating physical characteristics of the tubes, for example, variations in wall thickness). 
Regarding Claim 18, combined Kaemmerling/Li teaches all aspects of the claimed invention, as stated above.  Kaemmerling further discloses wherein a measurement of an incoming shell wall thickness profile is carried out (Para [0023], Ln 6-7; Para [0013], Ln 7-8 discloses the wall thickness measurement of the following tube “B”, therefore satisfying the “measurement of an incoming shell wall thickness profile”), and wherein the speed changes are adjusted to the measurement of the incoming shell wall thickness (Para [0013], Ln 1-7).
Regarding Claim 20, combined Kaemmerling/Li teaches all aspects of the claimed invention, as stated above. Kaemmerling further discloses the method is combined with a wall thickness control system for automatically controlling a wall thicknesses outside thickened ends (Para [0023], Ln 8-17 discloses combining the measurements for various points along the length of the tube, and then converting them into an average, which is used for wall thickness control; the points along the length being outside the ends of the tube). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moeltner (US-4323971-A), hereinafter Moeltner. Moeltner teaches a device and method for controlling a stretch reducing mill. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725